DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 12/17/2014.
The 35 U.S.C. 103 rejection to claims 1, 4-11, and 14-23 made in the Final Rejection (05/09/2018) has been withdrawn.  
The 35 U.S.C. 101 rejection to claims 1, 4-11, and 14-23 made in the Final Rejection (05/09/2018) has been withdrawn; please see Examiner Answer (01/18/2019).  

Allowable Subject Matter
Claims 1, 4-11, and 14-23 are allowed. These claims are renumbered as claims 1-19 upon allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is directed to a method implementing a Question and Answer (QA) system. None of the prior arts, either alone or in combination, teaches the following limitations:
...identifying, by the QA system, a repeatable pattern of content present in the portion of content in association with the answer to the training question; applying, by the QA system, the repeatable pattern of content to other portions of content to generate at least one additional training question and at least one additional entry in a ground truth data structure to thereby expand a set of training questions and expand the ground truth data structure; storing the expanded set of training questions and expanded ground truth data structure; and training the QA system using the expanded set of training questions and expanded ground truth data structure, wherein the portion of content is an unstructured natural language portion of content and the repeatable pattern of content is identified by identifying a structure within the 

Independent Claim 11 is directed to a computer program product implementing a Question and Answer (QA) system. None of the prior arts, either alone or in combination, teaches the following limitations:
...identify, by the QA system, a repeatable pattern of content present in the portion of content in association with the answer to the training question; apply, by the QA system, the repeatable pattern of content to other portions of content to generate at least one additional training question and at least one additional entry in a ground truth data structure to thereby expand a set of training questions and expand the ground truth data structure; and store the expanded set of training questions and expanded ground truth data structure; and train the QA system using the expanded set of training questions and expanded ground truth data structure, wherein the portion of content is an unstructured natural language portion of content and the repeatable pattern of content is identified by identifying a structure within the unstructured natural language portion of content that comprises a plurality of entries, each entry having a same pattern of content.

Independent Claim 21 is directed to an apparatus implementing a Question and Answer (QA) system. None of the prior arts, either alone or in combination, teaches the following limitations:
...identify a repeatable pattern of content present in the portion of content in association with the answer to the training question; apply the repeatable pattern of content to other portions of content to generate at least one additional training question and at least one additional entry in a ground truth data structure to thereby expand a set of training questions and expand the ground truth data structure; and store the expanded set of training questions and expanded ground truth data structure; and train the QA system using the expanded set of training questions and expanded ground truth data structure, wherein the portion of content is an unstructured natural language portion of content and the repeatable pattern of 

The closest prior arts of record are the following:
Baker et al. (US 8,346,792 B1) teaches generating synthetic queries using seed queries and structural similarity between documents.
Agichtein et al. (US 7,873,624 B2) teaches leveraging structured content and associated metadata from the Web to provide specific answer string responses to user questions.
Brill et al. (US 2006/0173834 A1) teaches converting structured data (e.g., tabular information) into natural language.

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claims 1, 11, and 21, which includes the features recited above. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125